NO. 12-11-00173-CR

                       IN THE COURT OF APPEALS

          TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

                                                 §           APPEAL FROM THE THIRD

EX PARTE: JOHN CLOUD                             §           JUDICIAL DISTRICT COURT

                                                 §           ANDERSON COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       Appellant John Cloud filed a “Petition to Appear and Present to the Anderson Co., TX
Grand Jury” seeking to present evidence of alleged criminal acts committed by certain employees
of the Texas Department of Criminal Justice. The trial court dismissed Appellant’s petition.
Appellant filed a motion for reconsideration, which was denied. He now attempts to appeal the
order denying his motion for reconsideration.
       As a general rule, an appeal in a criminal case may be taken only from a judgment of
conviction. See Workman v. State, 170 Tex. Crim. 621, 622, 343 S.W.2d 446, 447 (Tex. Crim.
App.1961). However, there are certain narrow exceptions. Wright v. State, 969 S.W.2d 588,
589 (Tex. App.–Dallas 1998, no pet.) (listing exceptions). The order Appellant complains of is
not a judgment of conviction nor does it fall within any exception to the general rule. Therefore,
we have no jurisdiction over the appeal.
       On June 7, 2011, this court notified Appellant that the information received in this appeal
does not include a final judgment or other appealable order and therefore does not show the
jurisdiction of this court. See TEX. R. APP. P. 37.2. Appellant was further notified that the appeal
would be dismissed unless the information was amended on or before July 7, 2011, to show the
jurisdiction of this court. See TEX. R. APP. P. 44 .3. In response, Appellant filed a second notice
of appeal, but did not show that this court has jurisdiction of the appeal. Accordingly, the appeal
is dismissed for want of jurisdiction. See TEX. R. APP. P. 42.3(a).
Opinion delivered June 30, 2011.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)